UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6895



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMAL MITCHELL, a/k/a Boo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-02-25)


Submitted:   October 18, 2004          Decided:     November 12, 2004


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal Mitchell, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jamal Mitchell appeals the district court’s order denying

his motion for return of real property.       We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.     See United States v.

Mitchell, No. CR-02-25 (E.D. Va. filed May 5, 2004 & entered May 6,

2004).   We deny Mitchell’s motion for appointment of counsel.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -